72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.William David WOOD, Appellant.
No. 95-2331EM.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 12, 1995.Filed Dec. 21, 1995.

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
William David Wood appeals the district court's denial of Wood's request to withdraw his guilty plea and the drug-related sentence imposed by the district court under the sentencing guidelines.  The district court did not abuse its discretion in denying Wood's request because Wood failed to establish a fair and just reason for the withdrawal of his plea.  United States v. Capito, 992 F.2d 218, 219 (8th Cir.1993).  Wood's sentencing arguments are clearly foreclosed by this court's recent decisions in United States v. Jackson, Nos. 94-3381 & 94-3639, 1995 WL 600885, at * 7 (8th Cir.  Oct. 13, 1995), and United States v. Higgs, No. 95-1928, 1995 WL 656972 at * 1 (8th Cir.  Nov. 9, 1995) (per curiam).  Because the controlling law is clear, we affirm without an extended opinion.  See 8th Cir.  R. 47B.